Citation Nr: 1715133	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss prior to June 22, 2016.

2.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected bilateral hearing loss beginning June 22, 2016.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1969 to November 1970, including nearly seven months in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in part, denied an increased (compensable) disability evaluation for the Veteran's service-connected bilateral hearing loss.  

The Veteran testified at a Board videoconference hearing before the undersigned in March 2013.  A transcript of the hearing is of record. 

The Board remanded the case to the RO for additional development in September 2014.  While the case was in remand status, the RO issued a rating decision, in June 2016, that increased the disability evaluation for the service-connected bilateral hearing loss from zero percent to 10 percent, effective from June 22, 2016 (the date of a VA audiogram).  Accordingly, a "staged" rating was created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Also, as this increase does not represent the maximum rating available for the bilateral hearing loss, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

After the case was transferred back to the Board by the RO, the Veteran's attorney submitted evidence directly to the Board in March 2017.  This evidence included copies of VA medical treatment records dated in February 2017.  A written waiver of RO consideration of that additional evidence was also submitted.  See 38 C.F.R. § 19.37, 20.1304.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On the VA audiology examination conducted in June 2009, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

2.  The private audiology examinations conducted in January 2009, September 2010, and September 2011, did not include any speech discrimination testing. 

3.  On the private audiology examinations conducted in January 2009, September 2010, and September 2011, the Veteran's audiogram results for each ear were similar to the audiogram results for each ear recorded during the June 2009 VA audiology examination.

4.  On the VA audiology examination conducted in June 2016, the Veteran's hearing acuity was level IV in the right ear and level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of zero percent for the Veteran's service-connected bilateral (right and left ear) hearing loss disability were not met at any time prior to June 22, 2016.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected bilateral (right and left ear) hearing loss disability were not met at any time since June 22, 2016.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to an increased rating for his service-connected bilateral hearing loss.  He maintains that he has much difficulty hearing such that he has to try to read lips.  The Veteran has reported having particular difficulty hearing/understanding when there is background noise, when the sound is behind him and when trying to hear softer speech.  In addition, he has stated that he has difficulty hearing radio and television broadcasts.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  VA's duty to notify was satisfied by a letter issued in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the evidence of record includes private audiometric examination reports dated in January 2009, September 2010, and September 2011, as well as VA audiology examination reports dated in June 2009, and June 2016.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "rating of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA audiometric examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's hearing loss history.  The examinations included reports of the Veteran's symptoms for the claimed disability and demonstrated objective ratings.  The VA examiners were able to assess and record the condition of the Veteran's hearing loss disability in each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10, 4.85(a).

In this case, the VA examiners conducting the June 2009, and June 2016 VA examinations noted the effects on the Veteran's daily life included his complaints of difficulty communicating especially when there was background noise and difficulty understanding the radio and the television.  Thus, the examination reports did include information concerning how the Veteran's hearing impairment affected his daily functioning.  Further, the Veteran was given the opportunity to provide additional evidence through his lay statements.

The Board finds that the VA audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination report was in any way incorrectly prepared or that either VA examiner failed to address the applicable schedular criteria.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in September 2014, VA treatment records were obtained and added to the evidence of record.  The Veteran was afforded a VA examination (audiometric).  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed for increased ratings for hearing loss, as well as the assistance VA would provide.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)." 

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  The Merits of the Claims

The law provides that disability ratings are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the rating of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes VA treatment records dated between May 2004 and February 2017; the reports of the VA audiometric examinations conducted in June 2009, and June 2016; private audiograms dated in January 2009, September 2010, and September 2011; and testimony and various written statements submitted by the Veteran and his attorney.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by a June 2004 rating decision, effective as of January 20, 2004; an initial rating of zero percent was assigned for the Veteran's hearing loss.  The Veteran submitted an increased rating claim in May 2009.  The Veteran contends that his bilateral hearing loss disability at issue in this case has been more severely disabling than reflected by the noncompensable rating in effect prior to June 22, 2016, and by the 10 percent evaluation that has been in effect since June 22, 2016.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Ratings of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear is to be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  No audiometric results of record reflect either of these two patterns.

While the appellant's attorney argued in a July 2016 submission that the appellant is entitled to a compensable evaluation for each ear, pursuant to 38 C.F.R. § 4.85 bilateral hearing loss is assigned one disability rating, rather than having separate ratings for each ear.

The Veteran was afforded a VA audiology examination in June 2009.  He complained of not being able to understand what people were saying and having to ask his co-workers to repeat what they had said.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
60
75
48
LEFT
25
30
70
75
50

Speech audiometry (Maryland CNC) revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Such findings result in a noncompensable disability rating.

The Veteran was afforded another VA audiology examination in June 2016.  The Veteran complained of not being able to understand what people were saying in the presence of background noise.  He said he had trouble hearing softer speech as well as the television and the radio.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
80
56
LEFT
30
50
70
80
58

Speech audiometry (Maryland CNC) revealed speech recognition ability of 82 percent in the right ear and 78 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level IV hearing acuity in the right ear and Level IV in the left ear.  Such findings result in a 10 percent disability rating.

The Veteran has submitted a private audiogram generated in January 2009.  The resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
65
70
45
LEFT
20
30
65
70
46

The Veteran has also submitted a private audiogram generated in September 2010.  The resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
55
65
44
LEFT
20
30
60
75
46

In addition, the Veteran has submitted a private audiogram generated in September 2011.  The resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
60
65
45
LEFT
25
30
65
75
49

No speech discrimination testing was performed during any one of the private audiology evaluations.  Due to this, these private testing results are not adequate for adjudication purposes.  However, the Board does note that the results of the audiograms are similar to the June 2009 VA audiometric results and less severe than the VA audiometric results of June 2016.  

None of the audiogram test results of record showed an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because not all puretone thresholds were 55 decibels or more, and because the threshold at 2000 Hz was less than 70 decibels in each ear.  38 C.F.R. § 4.86.

VA treatment records dated between 2004 and 2017 reveal that the appellant was seen for a hearing aid fitting in November 2009.  In February 2017, he was noted to be wearing hearing aids.

The Board is aware of the Veteran's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support a compensable rating for his bilateral hearing loss prior to June 22, 2016, or a rating in excess of 10 percent beginning June 22, 2016.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The ratings are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent rating is assigned where hearing is at Level I for one ear and Level I for the other.  A 10 percent rating is assigned where hearing is at Level IV for one ear and Level IV for the other.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss disability prior to June 22, 2016.  The Board must likewise find that the preponderance of the evidence is against the Veteran's claim for a rating for his bilateral hearing loss disability in excess of 10 percent beginning June 22, 2016.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the Veteran's degrees of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of a higher (compensable) rating for the bilateral hearing loss disability prior to June 22, 2016, or in excess of 10 percent beginning June 22, 2016.  The findings needed for the next higher rating for the hearing loss disability for either time period are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable rating for the hearing loss disability under the rating criteria prior to June 22, 2016, as well as against a rating in excess of 10 percent beginning June 22, 2016, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to any additional "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any additional staged rating for the bilateral hearing loss during the appeal period.  Based upon the record, the Board finds that at no time during the claim/appellate period has the bilateral hearing loss claim on appeal been more disabling than as currently rated.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In regard to the complained of functional effects, the Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  As noted above, the Veteran maintains that he has much difficulty hearing such that he has to try to read lips.  The Veteran has reported having particular difficulty hearing/understanding when there is background noise, when the sound is behind him and when trying to hear softer speech.  In addition, he has stated that he has difficulty hearing radio and television broadcasts.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, any struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology.  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board finds that no such exceptional disability picture has been raised by the record, and so no further discussion of this matter is warranted.  Yancy v. McDonald, 27 Vet.App. 484 (2016).

Finally, entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.
ORDER

Entitlement to an increased (compensable) rating for the service-connected bilateral hearing loss prior to June 22, 2016 is denied.

Entitlement to an increased rating in excess of 10 percent for the service-connected bilateral hearing loss beginning June 22, 2016 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


